Citation Nr: 0701611	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  94-15 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 22, 1992, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel

INTRODUCTION

The veteran had active service from October 1968 to May 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an earlier effective date 
for the grant of service connection for PTSD.  The case has a 
lengthy procedural history that will be discussed in detail 
in the decision below.  The Board denied the claim in October 
2000 but United States Court of Appeals for Veterans Claims 
(the Court) vacated and remanded this decision, after which 
the Board twice remanded the claim for additional 
development.  

The veteran has testified at several RO hearings and later a 
Travel Board and videoconference hearing before two of the 
undersigned Veterans Law Judges (VLJs) of the Board; 
transcripts of all of those hearings are of record.


FINDINGS OF FACT

1.  The claim for service connection for PTSD that was 
granted by the RO in January 1994 was received on April 22, 
1993.

2.  There is no formal VA claim form in the claims file dated 
prior to April 22, 1993 and extensive efforts were made to 
locate such a form.

3.  As between the two interpretations of the abbreviation 
"REC: AC/MHC" at the conclusion of the September 3, 1980 
social worker's report, more weight must be accorded to that 
of a trained physician who opined that "AC/MHC" likely 
stood for "ambulatory or acute care and mental health 
clinic" rather than the lay opinions of the veteran and his 
representative that they stood for "received appellant's 
claim and mental health clinic."

4.  The presumption of regularity mandates that VA presume 
that a social worker given a signed formal claim for service 
connection in fact filed it.
  
5.  The September 3, 1980 social worker's report refers to 
the veteran's psychiatric symptomatology and his Vietnam 
experiences, and notes an impression of delayed stress 
syndrome and other psychiatric conditions; it does not refer 
to a claim, service connection, or other application for VA 
benefits in general or any benefit in particular.

6.  The opinion of VA attending physician Peselow that the 
September 3, 1980 social worker's report reflects an intent 
on the part of veteran to file a claim for service connection 
for a psychiatric disability, while articulate and 
thoughtful, is essentially a legal conclusion that the 
physician, whose expertise is in medical matters, was not 
competent to render.

7.  The opinions of VA social workers that the September 3, 
1980 social worker report states or documents that the 
veteran applied for service connection for delayed stress 
syndrome are inaccurate as to the language in the report and 
conclusory.

8.  The January/February 1979 Exchange Of Beneficiary 
Information And Request For Administrative And Adjudicative 
Action (VA Form 10-7131)  is on its face an internal document 
from a VA medical center (VAMC) to a RO seeking information 
regarding the veteran.

9.  The preponderance of the evidence reflects that the 
undated VA identification and receipt card was most likely 
issued in connection with educational benefits rather than in 
response to a claim for service connection for a psychiatric 
disorder.

10.  The preponderance of the evidence reflects that the 
veteran has had symptoms of PTSD since the April 11, 1980 
date of VA's addition of PTSD as a diagnostic entity in the 
schedule for rating mental disorders, but this does not 
warrant an effective date earlier than April 22, 1992 under 
the governing statute, regulation, or General Counsel 
opinion.

CONCLUSIONS OF LAW

1.  The veteran did not file a formal claim for service 
connection for a psychiatric disability prior to April 22, 
1993 through the social worker who prepared the September 3, 
1980 report.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.155 (2006).

2.  The September 3, 1980 social worker report does not 
constitute an informal claim for service connection for a 
psychiatric disability.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
3.155 (2006).

3.  January/February 1979 Exchange Of Beneficiary Information 
And Request For Administrative And Adjudicative Action (VA 
Form 10-7131) does not constitute a formal or informal claim 
for VA benefits.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.155 
(2006).

4.  The undated VA identification and receipt card does not 
constitute a formal or informal claim for VA benefits.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.400, 3.155 (2006).

5.  The April 22, 1992 effective date for the grant of 
service connection for the veteran's PTSD is the earliest 
possible effective date under the statute, regulation, and 
General Counsel opinion applicable to compensation awarded 
pursuant to a VA liberalizing administrative issue.  
38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.114 (2006); VAOPGCPREC 26-97 
(July 16, 1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such as this one that were filed prior to its 
effective date but were finally decided thereafter.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  In Pelegrini v. Principi, 
18 Vet. App. 112 (2004), the Court discussed both the timing 
and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In cases 
such as this one where VCAA notice was not provided because 
VA had decided a claim before November 9, 2000, the timing 
problem may be cured by new VCAA notification followed by 
readjudication of the claim.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (citing Mayfield, 444 F.3d at 1333-1334; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 492 (2006); 
Pelegrini, 18 Vet. App. at 122-124).  That is what occurred 
here.  

The RO's January 1994 rating decision that assigned the 
effective date challenged by the veteran, as well as the 
March 1994 statement of the case (SOC) and several 
supplemental SSOCs, were issued before enactment of the VCAA, 
and, therefore, prior to any VCAA notification.  However, 
since the initial decision and pre-VCAA SOC and SSOCs, the 
Board remanded the claim in May 2004 and the RO sent a May 
2004 letter prior to its July 2004 SSOC readjudicating the 
claim, and the Board again remanded the claim in August 2005, 
which was followed by a May 2006 letter that contained 
additional VCAA-related notification and enclosed the May 
2006 SSOC.  VA thus cured the timing problem by providing new 
VCAA notification followed by readjudication of the claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Court elaborated on the VCAA's 
notification requirements while its appeal was pending, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  That 
case in essence required notification regarding five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484. 

The documents described above collectively met the VCAA's 
requirements regarding the content of notification.  See 
Mayfield, 444 F.3d at 1333 (VCAA notification need not be 
contained in a single communication and the law and 
regulations are silent as to the format to be used).  The May 
2004 letter explained that the RO was still working on the 
veteran's earlier effective date for service connection for 
PTSD claim and, in an attachment entitled, "What is the 
Status of Your Claim and How You Can Help," listed the 
evidence received and explained the respective 
responsibilities of VA and the veteran in obtaining 
additional Federal and non-Federal evidence.  The letter also 
stated, on page 1: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  

In addition, although the May 2004 letter erroneously listed 
the requirements for establishing entitlement to service 
connection rather than entitlement to an earlier effective 
date, the May 2006 letter enclosing the SSOC of the same date 
provided information regarding disability ratings and 
effective dates, thus complying with Dingess and rendering 
harmless the May 2004 letter's error in not indicating the 
requirements for establishing an earlier effective date.  See 
Mayfield v. Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 
2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  Moreover, since 
the veteran's timely September 1993 notice of disagreement 
with the effective date assigned by the RO when it granted 
service connection for PTSD, he and his representative have 
argued at multiple hearings and in numerous written 
submissions for an earlier effective date in a manner 
indicating that they fully understand the requirements for 
establishing entitlement to an earlier effective date.

In addition, the veteran and his representative have had 
multiple opportunities to submit evidence and argument in 
support of the claim and to respond to the VA notice letters.  
Further, in connection with the claim for an earlier 
effective date, the RO, on its own and pursuant to Board 
remand instructions, has conducted extensive searches to 
locate information and evidence to the earlier effective date 
issue and these efforts are described in more detail in the 
analysis section of this decision.  A review of the claims 
file shows that the records that were actually located were 
associated with the claims file and the negative responses 
that were received have also been associated with the claims 
file.  The veteran and his representative have not identified 
any additional, existing evidence pertinent to the claim not 
already associated with the claims file, and there are no 
additional available records to obtain.  VA thus complied 
with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


II.  Background and Applicable Legal Principles

As indicated by the Court in its July 2003 decision and order 
vacating and remanding the Board's October 2000 decision, and 
by the veteran and his representative in testimony and 
written submissions, the primary issue in this case is 
whether he filed a claim for service connection for a 
psychiatric disability prior to the current April 22, 1992 
effective date.  Roth v. Principi, No. 01-235, 2003 WL 
21783238 (Vet. App. July 31, 2003) at * 8 (citing Appellant's 
Reply Brief and Appellant's Supplemental Brief, at p. 1).  In 
its January 1994 decision granting service connection for 
PTSD, the RO assigned a 30 percent rating and an April 22, 
1993 effective date.  Subsequent rating decisions increased 
the evaluation to 100 percent and assigned, for the reasons 
explained below, an earlier effective date of April 22, 1992.

Unless a veteran files a claim within a year after separation 
from service, the effective date of an award of disability 
compensation, such as the grant of service connection for 
PTSD here, is generally the date of receipt of claim or the 
date entitlement arose, whichever is later.   38 C.F.R. 
§ 3.400(b)(2) (2006).  Thus, the initial effective date 
assigned when service connection for PTSD was granted (as 
well as for the increased evaluations) was the April 22, 1993 
date that the RO received the claim.  There are, however, 
exceptions to the general rule which allow an effective date 
to be earlier than the date of receipt of the granted claim.

One exception would be operative if a formal or informal 
claim was filed prior to the date of the granted claim.  The 
regulations define a claim/application as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006) .  A communication or 
action may be considered an informal claim if it indicates an 
intent to apply for one or more VA benefits and identifies 
the benefit sought.  38 C.F.R. § 3.155(a) (2006).  If a 
formal or informal claim were filed prior to the April 22, 
1993 claim that was granted in this case, the date of the 
prior claim could provide an earlier effective date.

Another exception is when compensation is awarded pursuant to 
a "liberalizing" VA law or administrative issue.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) 
(2006).  A liberalizing law or administrative issue is any 
change in the law or regulations that creates a new benefit 
or basis of entitlement; the April 11, 1980 addition of PTSD 
as a diagnostic entity in the schedule for rating mental 
disorders was a liberalizing VA administrative issue for 
purposes of 38 C.F.R. § 3.114(a).  VAOPGCPREC 26-97 (July 16, 
1997).


III. The Pre-April 22, 1993 Documents

There are three significant documents dated prior to the 
April 22, 1993 claim that have been submitted in support of 
the argument that the veteran filed a formal or informal 
claim for a benefit prior to his April 22, 1993 formal claim 
for service connection for PTSD.  One is a January 1979 
Exchange Of Beneficiary Information And Request For 
Administrative And Adjudicative Action (VA Form 10-7131).  
The others are a September 1980 VA social worker report and 
an undated VA identification and receipt card.

The January 1979 document is a VA Form 10-7131, which is 
entitled, "Exchange Of Beneficiary Information And Request 
For Administrative And Adjudicative Action."  The original 
document and a copy are in the claims file and there are some 
handwritten notations on the original that do not appear on 
the copy.  The top section of the form indicates that the 
"originating facility" was the Wadsworth (WADS) VA Medical 
Center (VAMC).  A section entitled, "Complete this section 
if claim number is not available," gives the veteran's 
service branch, service number, period of service, and date 
of birth.  Below this section on the form are numbered 
categories which contain boxes to be checked indicating 
information regarding the purpose of the exchange and request 
(Part I), extract from the claims folder (Part II), and 
request (Part III).  Part I number 1 indicates the document 
is an initial report; part I number 2 indicates that the 
veteran's status is a non-VA patient.  Under part 5 number 5, 
request for information/adjudicative action, boxes are 
checked next to "B. Verify military service information 
shown above, show corrections in remarks section, Part II," 
"C. Service Connection," and "E. Monetary Benefits 
Information."  A section on the side of the form next to 
number 6, remarks, indicates that military service was not 
verified, and a section on the side of number 7, admission 
diagnosis is initialled and dated 1/23/79.  Part II, number 1 
says, "No Monetary Benefits," and the box is checked.  Part 
II, number 9 reads, "Service-connected Conditions (Complete 
when information on monetary benefits is requested, even if 
only 0%), and contains a space for diagnostic code and 
diagnosis in which it is handwritten in the original 
document, "No clinic," and on the side of this section is 
400 (possibly a reference to an internal code) and what 
appear to be initials.  Part II, Number 10, Remarks, gives 
the veteran's service dates and the fact that he was in the 
Army.  At the bottom of the form the Facility Name and Number 
are given as LA RO 344/212B and the form is signed and dated 
2/20/79.

The undated VA identification and receipt card document 
contains two sides.  One side says Veterans Administration, 
below which is the veteran's name and a "File Number 
Identification," an 8 digit number.  The reverse side reads, 
"The file number shown on the reverse side of this card has 
been assigned to your application for benefits.  Please carry 
this card in your wallet for future reference.  If you find 
it necessary to write or contact the VA be sure to furnish 
your full name, file number, address and ZIP Code.  This 
information will permit immediate identification of your 
records."

The September 1980 social worker report contains four pages 
of a VA Form 10-7978a.  The words across the top of the first 
two pages of the document are Medical Record, Defined 
Database.  Below those words on the first page is the 
following: "The information requested on this form is 
solicited under the authority of Title 38, United States 
Code, "Veterans Benefits", and will be used to assist the 
doctors in evaluating your condition and other professionals 
in their efforts to help you or your family.  It will not be 
used for any other purpose.  Disclosure is voluntary.  
However, failure to furnish the information will result in 
our inability to promptly serve your needs.  Failure to 
furnish this information will have no adverse effect on any 
other benefit to which you may be entitled."  The date at 
the bottom of the first page is September 3, 1980.  The first 
two pages contain living, education, employment and income 
information.  These include that the veteran was self 
employed as a laborer in delivery service working 10-15 hours 
per week and that his estimate of his annual income was about 
$5,000 per year or more.  The third page contains two 
sections, A. Nature and duration of complaints (including 
circumstances of admission) and B. History of present 
illness.  Section A indicates that the veteran is a 31 year 
old white male veteran with problems of chronic irritability, 
preoccupation, and depression applying for treatment 
("tx").  Section B, which continues onto the fourth page, 
states that the veteran was in combat in Vietnam, with 
symptoms of "possible delayed stress syndrome including 
chronic irritability, some problems with anger, some 
insomnia, and excess energy."  The social worker then noted 
the veteran's marriage, that he denied marital difficulties 
and that he needed to exercise every day due to excess energy 
or got depressed.  The social worker also noted that the 
veteran had written a script about Vietnam, was frustrated 
because no one was interested, and that he thought about 
Vietnam every day until he saw the movie Apocalypse Now with 
his family, which relieved the edge.  The veteran also 
indicated to the social worker that he was upset about the 
news and politics and that younger men had been asking his 
advice about draft registration.  The impression was of 
"Delayed Stress Syndrome," which the social worker 
underlined, and placed a star next to.  The word depression 
appears above the star.  Also noted are hyperalertness, some 
nightmares, memory impairment, hypersensitivity to ethical 
issues, and resentful authority.  Below the impression is the 
notation, "Rec: AC/MHC".


IV.  The Argument That a Formal Claim Was Filed With the VA 
Social Worker Who Prepared The September 3, 1980 report.

One argument that the veteran and his representative have 
made based on the above documents is that they show that he 
in fact filed a formal claim with the VA social worker who 
wrote these notes, and that there is no evidence of this 
formal claim because it was lost.  For example, at the August 
1999 RO hearing, the veteran's representative and the veteran 
engaged in a colloquy indicating that on September 3, 1980, 
the social worker in Los Angeles had him fill out forms to 
apply for service connection at the mental health clinic and 
he left them with her on the understanding that she was to 
follow up with the RO and set up a compensation and pension 
examination; however once  he "filed that claim," the 
veteran did not hear any response from VA (RO August 1999 
Hearing Transcript, pp. 3-4).  

The veteran's representative explained that the reason there 
was no claim form from that time period in the claims file is 
that, "You're pretty much missing a piece of evidence as the 
official 21-526, the form for compensation for his post-
traumatic stress disorder, which we acknowledge has either 
been misplaced or lost (RO August 1999 Hearing transcript, p. 
9).  Similarly, at the July 2000 Travel Board hearing, the 
veteran cited to his numerous letters to the RO stating 
"that his social worker had helped me fill out forms for 
service-connected benefits in 1980," and that "What I 
signed remained with my social worker.  I have no proof that 
the forms were ever forwarded to the regional office" 
(Travel Board Hearing transcript, July 2000 p. 4).  Later in 
the hearing, the veteran added that the social worker "was 
the one who told me that I had benefits coming and that I 
should file a claim.  It was her idea to file a claim when I 
came in there so she helped me to fill out the form."  When 
asked if he filled out a formal claim form, the veteran 
stated, "Actually she asked me the questions and she filled 
it out.  I signed it" (Travel Board Hearing Transcript, July 
2000, p. 14).

In support of the argument that the veteran filed a formal 
claim with the social worker in September 1980 is his own 
testimony that he provided her with information and signed a 
claim form that she filled out and that she either filed the 
claim and it was lost or that she failed to file the claim as 
promised.  In addition, the veteran and his representative 
interpret the abbreviation at the bottom of the September 
1980 social worker's report, "Rec: AC/MHC," as "Received 
Applicant's Claim-Mental Health Clinic," which would 
indicate that the social worker received a claim from the 
veteran.  However, in May 2000, a VA appeals team coach sent 
an interoffice memo to a VA physician and asked him to advise 
as to the meaning of this abbreviation, stating that there 
was a dispute as to the meaning but not giving any details of 
the dispute.  The VA physician replied in May 2000 that the 
"most likely interpretation" of the acronym was that AC 
stood for ambulatory care and MHC for mental health clinic.  
In a follow-up May 2000 e-mail, he wrote that "it is 
virtually certain" that AC referred to either care or acute 
care and MHC stood for mental health clinic.  Thus, the 
evidence contains two interpretations of the abbreviation, 
one by the veteran and his representative, and one by a 
physician.  As the physician is a trained medical 
professional, while there is no evidence that the veteran or 
his representative have medical training, the Board accords 
greater weight to the interpretation of the physician whose 
expertise would likely include the reading of medical 
abbreviations in the course of his work.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the abbreviation at the conclusion of the 
September 1980 social worker's report does not indicate that 
the veteran filed a claim with the social worker.

Moreover, pursuant to the Board's August 2005 remand, the RO 
contacted the Los Angeles VAMC in September and November 2005 
and January 2006 and requested that it search for additional 
records from the 1970s or 1980s and that it attempt to 
contact the VA social worker who prepared the September 3, 
1980 report in question.  The responses indicated that there 
were no relevant records and that the social worker could not 
be located.  Thus, after repeated attempts to locate the 
allegedly lost claim or information regarding it, no such 
evidence has been located.  

The veteran and his representative argue that the claim was 
lost or misplaced.  But they do not offer any evidence of how 
this loss occurred, other than the general assertion made by 
the veteran's representative at the July 2000 Travel Board 
hearing that VA frequently loses documents ("Here again I 
would only point to the multitude of times where the VA, the 
local agency loses, misplaces for whatever reason they're not 
available any more" (July 2000 Travel Board hearing 
transcript, p. 16).  However, there is a presumption of 
regularity that government officials have properly discharged 
their official duties, and this would apply to the actions of 
the VA social worker. See Woods v. Gober, 14 Vet. App. 214, 
220 (2000) (presumption of regularity attaches to "all 
manner of VA processes and procedures").  Clear evidence to 
the contrary is required to rebut the presumption of 
regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  

The Board is thus confronted with a claims folder containing 
no formal claim filed in September 1980 or any time before 
April 1993, and must presume under applicable case law that 
if the social worker were given a claim to file she did 
discharge this duty.  Therefore, as there is no formal claim 
in the file after repeated attempts to locate it, the Board 
must find that the VA social worker was not given such a 
claim.  There is no clear evidence to the contrary, only the 
generalized assertions of the veteran and his representative 
that the veteran gave the VA social worker the relevant 
information, she indicated that she would file a service 
connection claim for him, but did not file it or it was lost.  
Such evidence, standing alone, is not the type of clear 
evidence to the contrary which would be sufficient to rebut 
the presumption of regularity.  Cf. Ashley v. Derwinski, 2 
Vet. App. at 308 ("Evidence of nonreceipt by either the 
veteran or the veteran's representative, standing alone, is 
not the type of clear evidence to the contrary which would be 
sufficient to rebut the presumption of regularity").

Thus, the preponderance of the evidence is against the 
veteran's argument that he in fact filed a claim with the 
social worker who prepared the September 1980 report.  There 
is no claim form in the claims folder dated earlier than the 
April 22, 1993 claim, the preponderance of the evidence 
reflects that the abbreviation at the conclusion of the 
report does not indicate that a claim was received because 
the opinion of a trained medical professional that this is 
not what the abbreviation referred to is entitled to more 
weight than that of a layman, and the presumption of 
regularity mandates that VA presume a social worker given a 
signed formal claim for service connection in fact filed it 
and there is no such claim form in the file as the veteran 
and his representative concede, so VA cannot speculate that 
such a form was filed and lost.  As the preponderance of the 
evidence is against the argument that the veteran signed a 
claim form and gave it to a VA social worker in 1980, the 
benefit-of-the-doubt doctrine is not for application 
regarding this argument, and this argument must be rejected.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


V.  The Argument That the September 3, 1980 Social Worker 
Report Constitutes An Informal Claim For a Psychiatric 
Disability

The veteran and his representative also argue that the  
September 3, 1980 social worker's report constitutes an 
informal claim under 38 C.F.R. § 3.155(a) (2006).  This 
argument must be rejected because the preponderance of the 
evidence reflects that this document neither indicated an 
intent to apply for VA benefits nor identified the benefit 
sought.  The September 1980 social worker's report does 
indicate that the veteran was experiencing psychiatric 
symptoms, that he referred to his experience in Vietnam, and 
that the social worker (who was neither a psychologist nor 
psychiatrist) gave an impression of delayed stress syndrome 
and other psychiatric symptoms; it does not, however, refer 
to a claim, service connection, or application for VA 
benefits in general or any benefit in particular.  
Significantly, the mere presence of medical evidence does not 
establish an intent on the part of a veteran to seek service 
connection for a psychiatric disorder.  Brannon v. West, 12 
Vet. App. 32, 35 (1998).  And that is all that this document 
on its face is-it is a report that contains psychiatric 
symptomatology, references to the veteran's Vietnam 
experiences, and an impression of delayed stress syndrome and 
other psychiatric symptoms.  The social worker did not 
indicate in the document that the veteran sought to apply for 
any VA benefit, service connection or otherwise, and the 
Board has already found that the preponderance of the 
competent evidence reflects that the abbreviation at the 
conclusion of the report does not indicate such an intent.

Some physicians and social workers have opined that this 
evidence reflects an intent on the part of the veteran to 
apply for benefits.  For example, VA staff attending 
physician Peselow offered opinions in May and December 2000 
on this question.  In both opinions, Dr. Peselow stated that 
based on language in the September 1980 social worker report, 
he believed that this document indicated that the veteran 
intended to file a claim.  See May 2000 note ("it seems 
clear from [the September 3, 1980 social worker report] that 
the [veteran] was seeking treatment and there was a 
connection in [the veteran's] mind and the therapist (sic) 
mind that these symptoms were very likely service-
connected"; "The tone of this letter suggests that [the 
veteran] did intend or actually did file a claim with the 
help of his social worker"; December 2000 note ("I 
personally believe in the absence of any other objective 
findings that based on his future course that he intended to 
file this claim"; "the wording of the notes suggest that he 
did intend to" file a claim).  

Dr. Peselow has obviously reviewed the relevant materials and 
has offered an articulate and thoughtful opinion on the 
question whether the evidence, in particular the September 3, 
1980 social worker report, reflects an intent on the 
veteran's part to file a claim for a psychiatric disability 
at that time.  He also acknowledged in his statements that he 
is not familiar with the relevant VA laws and regulations.  
Based on the above, the Board cannot deem Dr. Peselow's two 
statements competent evidence that the September 3, 1980 
social worker report reflects an intent to file a claim for a 
psychiatric disability or precursor to PTSD, because his 
opinion is based on speculation rather than the language of 
the social worker report.  Dr. Peselow concluded that the 
language and tone of the social worker report indicated that 
the veteran intended to apply for benefits because they 
reflect that the veteran and the social worker discussed both 
his psychiatric symptoms and his Vietnam experiences.  
However, simply because the veteran discussed his psychiatric 
symptoms and his Vietnam experiences does not compel or 
warrant the conclusion that he intended to apply for service 
connection for a psychiatric disorder.  The document does not 
refer to a claim, service connection, or other application 
for general or specific VA benefits.  While Dr. Peselow is a 
physician with medical expertise, he essentially offered a 
legal conclusion -- that the veteran intended to apply for VA 
benefits for a psychiatric disability - and Dr. Peselow's 
medical expertise does not render this legal conclusion 
competent evidence.

Two social workers also offered their opinions on this 
question.  In September 1998, social worker Tick wrote 
regarding the September 1980 social worker's report, "The 
progress notes state that he applied for a service connected 
claim on September 3, 1980 and applied for treatment on 
September 3, 1980."    Social worker Burgess similarly wrote 
in September 1998 that that after reviewing the September 
1980 social worker report, that the report documents that the 
veteran "applied for service-connection for this disorder 
(delayed stress syndrome, synonymous with PTSD) on 9-3-80."  
These letters do not constitute competent evidence that the 
September 1980 social worker report reflects an intent to 
apply for VA benefits for two reasons.  First, they both 
assert that the document itself says "states" or 
"documents" that the veteran applied for service 
connection, but there is no such language in the document, so 
these opinions appear to be based on an inaccurate factual 
premise.  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a 
medical opinion based on an inaccurate factual premise is not 
probative).  Second, neither social worker explained the 
reasoning underlying their opinion.  Cf. Miller v. West, 11 
Vet. App. 345, 348 (1998) (a bare conclusion is not probative 
without a factual predicate in the record).

In sum, the September 1980 social worker report contains the 
notes of a meeting between the veteran and a social worker at 
which he recounted among other things his current psychiatric 
symptomatology and his Vietnam experience, and the social 
worker indicated an impression of delayed stress syndrome and 
other psychiatric symptoms.  The document itself thus 
reflects that the veteran sought treatment for his then-
current psychiatric symptoms and in the course of seeking 
treatment discussed his experiences in Vietnam.  Such 
language does not warrant the legal conclusion that the 
veteran intended to file a claim for service connection for 
delayed stress syndrome or any other psychiatric disability, 
and Dr. Peselow's medical expertise do not render his legal 
conclusion that the language reflects an intent to file a 
claim for VA benefits competent evidence.  Moreover, the VA 
social workers' September 1998 opinions are factually 
inaccurate conclusory statements that also do not constitute 
competent evidence.  Thus, the September 1980 social worker 
report does not meet the criteria for an informal claim in 
38 C.F.R. § 3.155(a) because it reflects neither an intent to 
apply for VA benefits nor identifies a specific benefit 
sought, and the opinions submitted in support of the 
veteran's assertion that the language does indicate such an 
intent do not constitute competent evidence.  As the 
documents itself does not support the argument and the other 
evidence offered in support of the argument is not competent, 
the preponderance of the evidence is against the argument.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and this argument must be rejected.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006); 
Alemany v. Brown, 9 Vet. App. at 519-20.


VI.  The January/February 1979 Exchange Of Beneficiary 
Information And Request For Administrative And Adjudicative 
Action (VA Form 10-7131)  and Undated Identification and 
Receipt Card.

As to the January/February 1979 VA Form 10-7131, this cannot 
be, as the veteran and his representative argue, construed as 
either a formal or informal claim for service connection, for 
the following reasons.  The Form is entitled, "Exchange Of 
Beneficiary Information And Request For Administrative And 
Adjudicative Action," and so on its face is an internal 
document from a VAMC to the RO seeking information regarding 
the veteran.  The fact that the Part 5C service connection 
box was checked along with other boxes, as well as the 
handwritten "No clinic" in the diagnosis section on the 
original form, are ambiguous notations that must be read in 
light of the nature of the document, which is an internal 
information gathering one.  Thus, there is no basis for a 
non-speculative conclusion as to whether this document 
constituted a formal or informal claim for VA benefits.  
38 C.F.R. § 3.102 (2006) (reasonable doubt is not one 
resulting from pure speculation or remote possibility).  The 
benefit-of-the-doubt doctrine is therefore not for 
application, and the argument that the January/February 1979 
VA Form 10-7131 can be construed as a formal or informal 
claim must be rejected.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

Similarly, the undated VA identification and receipt card 
does not on its face indicate a formal or informal claim for 
service connection benefits.  As indicated by the RO in the 
March 2006 SSOC, the receipt card, now referred to as a VA 
Form 23-2a, was at some point referred to as a VA Form 23-
2783a and was used to notify veterans of their claim number 
at the time of their initial claims.  However, the RO also 
noted that the card is not specific to compensation claims 
and there is no indication on the card that it refers to a 
compensation claim.  Moreover, the veteran filed a claim for 
educational benefits in February 1971, and the 8 digit claim 
number on the identification card is the same one used in the 
February 1971 VA educational benefits application materials.  
Thus, the preponderance of the evidence reflects that the VA 
identification and receipt card was most likely issued in 
connection with educational benefits than in response to a 
claim for a psychiatric disorder or precursor to PTSD.  The 
benefit-of-the-doubt doctrine is therefore not for 
application as to this issue, and the Board must find that 
the VA identification and receipt card does not constitute a 
formal or informal claim for benefits warranting an earlier 
effective date for the grant of service connection for PTSD.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).


VII. Liberalizing VA Administrative Issue

The veteran and his representative also argue that the 
veteran is entitled to an earlier effective date pursuant to 
38 C.F.R. § 3.114(a) (2006), under which an earlier effective 
date may be awarded pursuant to a "liberalizing" VA law or 
administrative issue.  They argue that the finding that the 
veteran has had PTSD since April 1980, a finding that 
warranted an effective date one year prior to the date of 
claim, must also warrant an earlier effective date of April 
11, 1980, the date of the liberalizing VA administrative 
issue.  See, e.g., June 1995 RO hearing, pp. 1-2 ("The 
veteran has suffered from PTSD since service, and so should 
be entitled to service connection for PTSD as of the date 
that it was recognized in 1980").  In this context, the 
Court in its decision noted that the Board did not address 
VAOPGCPREC 26-97 or whether the veteran in fact had PTSD as 
of April 11, 1980 in light of VAOPGCPREC 26-97.

As noted, the April 11, 1980 addition of PTSD as a diagnostic 
entity in the schedule for rating mental disorders was a 
"liberalizing VA administrative issue" for purposes of 
38 C.F.R. § 3.114(a).  VAOPGCPREC 26-97 (July 16, 1997).  
Significantly, an earlier effective date has already been 
granted pursuant to 38 C.F.R. § 3.114 and VAOPGCPREC 26-97.  
In the RO's January 2000 SSOC, it found that based on 
multiple medical opinions indicating that the veteran had 
PTSD on the April 11, 1980 date of the liberalizing VA 
administrative issue, and the veteran was therefore entitled 
to an effective date one year earlier than the date of the 
claim, i.e., April 22, 1992 rather than April 22, 1993.  The 
medical opinions so finding include those of Dr. Peselow, B. 
Rhines, PhD, Dr. Ores, readjustment counseling therapist 
Killibrew, PhD, the January 2000 VA examiner, and others.  
The Board accepts, as has the RO, the medical opinions to the 
effect that the symptoms recorded in the 1980 social worker 
note were those of PTSD and, further, accepts the finding by 
the RO that the veteran did in fact have PTSD since the April 
11, 1980 date of the liberalizing VA issue.  However, under 
the governing law, regulation, and GC opinion, this finding 
only warrants the current April 22, 1992 effective date, one 
year prior to the claim, and not an earlier effective date.

The relevant statute, 38 U.S.C.A. § 5110(g) (West 2002) 
provides that where compensation is awarded pursuant to an 
administrative issue, the effective date of the award must be 
fixed "in accordance with the facts found," but cannot be 
earlier than the effective date of the issue.  The next and 
final sentence of the statute reads, "In no event shall such 
award or increase be retroactive for more than one year from 
the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier" (emphasis added).  Thus, on its face, the statute 
absolutely prohibits an award from being made retroactive 
more than a year prior to the date of the claim or the 
administrative determination of entitlement.  Thus, the 
effective date of an award could be effective the date of a 
liberalizing VA administrative issue, but only if the date of 
the administrative issue was within a year of either the date 
of the claim or of the administrative determination of 
entitlement.  In this case, the veteran's claim was received 
on April 22, 1993 and, as demonstrated above, the 
preponderance of the evidence reflects that neither a formal 
nor informal claim for benefits was filed prior to that date; 
the determination of entitlement was the January 1994 grant 
of service connection for PTSD.  These were both many years 
after the April 11, 1980 date of the liberalizing VA 
administrative issue, and thus the April 11, 1980 date cannot 
be the effective date of the grant of service connection for 
PTSD under 38 U.S.C.A. § 5110(g) (West 2002).  The earliest 
possible effective date of the award of service connection 
for PTSD is therefore April 22, 1992, one year prior to the 
date of the claim, as that date was earlier than the 
determination of entitlement.

Neither 38 C.F.R. § 3.114 (2006), the regulation implementing 
38 U.S.C.A. § 5110(g) (West 2002), nor VAOPGCPREC 26-97 
warrants a different result.  Like the statute, the 
regulation states that the effective date of an award made 
pursuant to a VA liberalizing issue "shall not be earlier 
than the effective date of the issue itself," thus implying 
that the effective date of the grant of the award could be 
the same date as the date of the liberalizing issue, in this 
case April 11, 1980.  However, again like the statute, the 
subsequent language of the regulation clarifies when this can 
occur.  The only way that an effective date of an award can 
be the same date as the effective date of the liberalizing VA 
administrative issue is if the claim is reviewed within a 
year of the effective date of the issue, either at VA or the 
claimant's initiative.  38 C.F.R. § 3.114(a)(1) (2006).  If 
the claim is reviewed more than one year after the effective 
date of the issue, either at VA or the claimant's initiative, 
then "benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request."  38 C.F.R. 
§ 3.114(a)(2),(3) (2006).  In this case, as shown above, the 
veteran's first claim for service connection for PTSD of any 
kind was made many years after the April 11, 1980 VA 
liberalizing issue; therefore the earliest date that the 
service connection benefits may be authorized under the 
regulation is one year prior to the claim, and that is the 
current April 22, 1992 effective date.

It is also significant that both the statute and regulation 
provide for the assignment of the effective date "in 
accordance with the facts found."  In this case, the key 
factual finding, explained above, is that there was no formal 
or informal claim filed prior to the April 22, 1993 claim; 
therefore, as there was no claim filed within a year after 
the April 11, 1980 VA liberalizing issue, the effective date 
cannot be earlier than one year prior to the date of the 
claim, which is the current April 22, 1992 effective date.

VAOPGCPREC 26-97 held that "an effective date prior to the 
date of claim cannot be assigned under section 3.114 unless 
the claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  This language means only that the veteran is 
entitled to an earlier effective date if he has had PTSD 
since April 11, 1980.  The RO found that this was so and the 
Board does the same, so the veteran is in fact entitled to an 
earlier effective date than the April 22, 1993 date of his 
claim.  However, VAOPGCPREC 26-97 says only that if this 
requirement is met, a veteran is entitled to an earlier 
effective date.  It does not indicate how early the effective 
date may be.  As the above discussion demonstrates, the 
relevant statute and regulation provide that the effective 
date can only be the same date of the liberalizing issue if 
the claim was filed or an administration determination of 
entitlement was made within a year of the liberalizing VA 
administrative issue.  In this case, as found by the Board, 
the claim was filed and the determination of entitlement made 
many years after the liberalizing VA administrative issue.  
Therefore, the effective date can at the earliest be a year 
prior to the April 22, 1993 claim, and VAOPGCPREC 26-97 
contains nothing contrary to this result.

In sum, the relevant statute, regulation, and General Counsel 
opinion provide that if the veteran met all of the 
requirements for service connection for PTSD as of April 11, 
1980, he is entitled to effective date earlier than the April 
22, 1993 date of the claim.  The Board finds, as did the RO, 
that the veteran did meet all of these requirements as of 
that date and he is therefore entitled to an effective date 
earlier than his April 22, 1993 claim.  However, under the 
statute, regulation, and General Counsel opinion, he is 
entitled to the April 11 1980 liberalizing issue effective 
date only if he filed a claim within a year of that date.  As 
the facts found by the Board are that he did not file such a 
claim, the earliest effective date that he can receive is one 
year prior to his claim, April 22, 1992.  As this is the 
effective date that the veteran is currently receiving, an 
earlier effective date pursuant to 38 U.S.C.A. § 5110(g), 
38 C.F.R. § 3.114, and VAOPGCPREC 26-97 must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


VIII. Conclusion

In the above discussion, the Board has addressed the 
arguments of the veteran and his representative and 
determined that the evidence preponderates against his claim 
on each material question of fact.  See 2003 WL 21783238, at 
*10 (instructing the Board, on remand, "to address the 
equipoise standard and weigh the evidence in the record, 
including all of the evidence that supports the appellant's 
claim, when determining whether the evidence preponderates 
against the claim on each material question of fact").  When 
viewing the evidence as a whole, the Board similarly finds 
that the veteran is not entitled to an earlier effective 
date.  In this context, the Board notes that it has 
considered the veteran's PTSD and its effect on his earlier 
effective date argument when assessing whether he submitted a 
formal or informal claim for PTSD compensation in 1980.  Id. 
at *13-14.  The Board has also considered the veteran's 
credibility in light of the opportunity that two of the 
undersigned VLJs have had to consider the demeanor of the 
veteran, the facial plausibility of his testimony, and the 
consistency of his testimony with the other evidence of 
record, including his prior testimony.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).

It has been noted that the veteran indicated on his 1993 
claim form that he had not previously filed a claim for 
benefits and elsewhere indicated that he did not file such a 
claim, whereas he also has argued that he did in fact file a 
claim with the social worker who wrote the September 3, 1980 
report.  It is certainly possible that the veteran's PTSD has 
affected his recollection of events and his understanding of 
questions throughout the appeals process as to whether he 
filed a claim and what that claim was specifically filed for, 
especially in light of the fact that PTSD has only been 
recognized as a distinct disability by VA since April 11, 
1980.  The Board does not rest any of its conclusions on a 
general finding of incredibility on the part of the veteran, 
as suggested by the veteran's representative.  See 
Appellant's Main Brief, p. 14 ("These conclusions that [the 
veteran's] statements are not credible are based on nothing 
more than the Board's unsupported speculation").  Rather, 
the Board has explained above why the veteran's statements 
and the other evidence submitted in support of the claim have 
been contradicted by the language in the documents submitted 
and the other interpretations of this language that have been 
given, and why these other documents and interpretations 
outweigh the statements of the veteran and the arguments in 
support of his claim as to each material question of fact and 
law.

In reaching the decision in this case, the Board has 
thoroughly reviewed the entire record and give careful 
consideration to the articulate arguments that he and his 
various representatives have made throughout this lengthy 
appeal.  That the veteran feels strongly about his case is 
not questioned.  However, the Board must render its decision 
according to the applicable VA statutes, regulations, and 
General Counsel opinions.  38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 20.101(a) (2006).  Based on these factors, the 
Board finds that its conclusions above are warranted even 
considering the veteran's PTSD and its effect on his earlier 
effective date argument regarding submission in 1980 of a 
possible formal or, alternatively, informal claim for PTSD 
compensation.  2003 WL 21783238 at *14.





	(CONTINUED ON NEXT PAGE)


ORDER

The claim for an effective date earlier than April 22, 1992, 
for the award of service connection for PTSD, is denied.



_________________________                       
___________________


LAWRENCE M. SULLIVAN
Veterans Law Judge 
Board of Veterans' Appeals

D. C. SPICKLER
Veterans Law Judge
Board of Veterans' Appeals




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


